Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A:  a method for forming a pattern by using a photo-nanoimprint process wherein before the imprinting step (Im) is performed on one shot area on which the laying step (1) has already been performed out of the plurality of shot areas, the laying step (1) is performed on another shot area selected from the plurality of shot areas (claims 1-5)
Species B:  a method for forming a pattern by using a photo-nanoimprint process wherein the laying step (1) on one shot area selected from the plurality of shot areas and the imprinting step (Im) on another shot area on which the laying step (1) has already been performed out of the plurality of shot areas are simultaneously initiated, and are simultaneously ended (claims 6-9)
Species C:  a curable composition (claims 10-12)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
During a telephone conversation with Jason Okun on 12/3/21 an election was made without traverse to prosecute the invention of Species A, claims 1-5.  Claims 6-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Okun on 12/3/21.
	Application is changed as follows:

Replace the claims with:

a laying step (1) of dispensing liquid droplets of a curable composition (A) containing at least a component (a) serving as a polymerizable compound dropwise discretely to lay the liquid droplets;
a mold contacting step (2) of bringing the curable composition (A) and a mold into contact with each other;
a light irradiating step (3) of irradiating the curable composition (A) with light from a mold side to cure the composition; and
a releasing step (4) of releasing the mold from a cured product of the curable composition (A),
wherein when steps from the mold contacting step (2) to the releasing step (4) are collectively called an imprinting step (Im), before the imprinting step (Im) is performed on one shot area on which the laying step (1) has already been performed out of the plurality of shot areas, the laying step (1) is performed on another shot area selected from the plurality of shot areas,
wherein after the laying step (1) has been sequentially performed on the plurality of shot areas (S(1), S(2), ∙∙∙, S(m)), where m represents an integer of 2 or more, the imprinting step (Im) on the shot area (S(1)) and the laying step (1) on a shot area (S(1+m)) are performed in the stated order, and thereafter, the imprinting step (Im) on a shot area (S(p)), where p represents an integer of 2 or more, and the laying step (1) on a shot area (S(p+m)) are performed in the stated order, and


2-3. 	(Cancelled)

4.	The method according to claim 1, wherein when a required time in the laying step (1) is represented by Td1, in one arbitrary shot area, a required time for initiation of the imprinting step (Im) after completion of the laying step (1) is (m-1)×(Ti1+Td1).

5.	The method according to claim 4, wherein the required time Td1 in the laying step (1) and the required time Ti1 in the imprinting step (Im) are equal to each other.

6-9. 	(Cancelled)

10.	The method according to claim 1, wherein the curable composition (A) has a volume reduction ratio of 10% in a period after the liquid droplets have been dispensed dropwise discretely to be laid in the laying step (1) and before the mold is brought into contact with the curable composition (A) in the mold contacting step (2).

11.	The method according to claim 1, wherein the curable composition (A) has a weight reduction ratio of a composition of components of the curable composition (A), except a component (d) serving as a solvent, of 10% or less 10 seconds after the liquid droplets have been dispensed dropwise discretely to be laid in the laying step (1).

12.	The method according to claim 1, wherein the curable composition (A) has a vapor pressure of a composition of components of the curable composition (A), except a component (d) serving as a solvent, at 20°C of 0.5 kPa or less.

Allowable Subject Matter
Claims 1, 4-5 and 10-12 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Canon KK (JP 2010-80632, already of record), Canon KK (JP 2016-134608, already of record) and Fujifilm Corp. (JP 2011-231308, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  wherein when the laying step (1) is sequentially performed on the plurality of shot areas (S(1), S(2), ∙∙∙, S(m)), in a period from performance of the laying step (1) on one shot area to performance of the laying step (1) on a next shot area, a waiting step [M] identical in length to a required time Ti1 for performance of the imprinting step (Im) on the one shot area is provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743